FILED
                            NOT FOR PUBLICATION                                  JUN 19 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


IKHTIYOR KHAMROEV,                               No. 11-70954

              Petitioner,                        Agency No. A099-999-120

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 5, 2014
                               Seattle, Washington

Before: GOODWIN, McKEOWN, and WATFORD, Circuit Judges.

       1. Substantial evidence supports the immigration judge’s (IJ’s) conclusion

that Ikhtiyor Khamroev did not testify credibly. The IJ identified multiple

inconsistencies in Khamroev’s testimony, one of which was particularly

significant. Specifically, Khamroev was able to obtain a certificate of good


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3
                                                                          Page 2 of 2
behavior in support of his visa application from the president of his state

university. The IJ found this fact inconsistent with Khamroev’s other testimony

that he was an “enemy of the state” under constant surveillance by the police and

that university officials had forced his student group off campus because of his

political activities. This inconsistency goes to the heart of Khamroev’s claim that

he suffered persecution as an enemy of the state under constant surveillance.

Khamroev failed to offer a “reasonable and plausible” explanation for this

inconsistency in his testimony. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir.

2011).

      2. Without the benefit of credible testimony, Khamroev has failed to meet

his burden for withholding of removal or protection under the Convention Against

Torture. See 8 U.S.C. 1231(b)(3)(C); 8 C.F.R. § 208.16(c)(2).

      3. We lack jurisdiction to review Khamroev’s petition for humanitarian

asylum, as he did not raise that issue before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 677 (9th Cir. 2004).

      PETITION DENIED.